Whereas, on the 8th day of February, 1984, Charles A. Chartier was indefinitely suspended from the practice of law in the State of Kansas [see State v. Chartier, 234 Kan. 830, 676 P.2d 738 (1984), and State v. Chartier, 234 Kan. 834, 676 P.2d 740 (1984)], and
Whereas, additional disciplinary proceedings are pending before this Court and before the Board for Discipline of Attorneys, and
Whereas, on the 22nd day of March, 1984, Charles A. Chartier, pursuant to Supreme Court Rule 217, 232 Kan. clxx, voluntarily surrendered his license and privilege to practice law in the State of Kansas;
Now, Therefore, It is Ordered that Charles A. Chartier be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike his name from the roll of attorneys admitted to practice law in Kansas.
It is Further Ordered that Charles A. Chartier shall forthwith deliver to the Clerk of the Appellate Courts his certificate of admission to practice law issued by this Court.
It is Further Ordered that this order shall be published in the official Kansas Reports.
Effective this 26th day of March, 1984.